      Case: 1:21-cv-03561 Document #: 1 Filed: 07/02/21 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KRISTINA STOKES, on behalf of Plaintiff and         )
 a class,                                            )
                                                     )    Case No.
                               Plaintiff,            )
                                                     )    State Court No. 2021 CH 2490
                v.                                   )
                                                     )
 GRANT & WEBER, INC.,                                )
                                                     )
                               Defendant.

                                   NOTICE OF REMOVAL

       Defendant, GRANT & WEBER, INC., through its undersigned counsel, and for its Notice

of Removal pursuant to 28 U.S.C. §1441(a) and 1446, and in support thereof, states as follows:

       1.      On or about May 24, 2021, plaintiff filed a putative class action in the Circuit Court

of Cook County, Illinois, County Department, Chancery Division, which was captioned Kristina

Stokes v. Grant & Weber, Inc., and docketed at Case No. 2021 CH 02490. A copy of the state court

complaint is attached hereto as Exhibit A.

       2.      On June 3, 2021, plaintiff served a Summons and Complaint on defendant. A copy

of the Summons and Affidavit of Service is attached as Exhibit B. This notice of removal is timely

pursuant to 28 U.S.C. § 1446(b) because it is filed within 30 days after service of the Summons

and Complaint. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

       3.      The Complaint asserts a federal cause of action against defendant for purported

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

       4.      This Notice was filed with the Clerk of the United States District Court within thirty

(30) days after service of the Complaint upon the defendant. 28 U.S.C. § 1446(b).

       5.      28 U.S.C. §1441(a) provides as follows:




                                                                                    1042879\308485651.v1
      Case: 1:21-cv-03561 Document #: 1 Filed: 07/02/21 Page 2 of 5 PageID #:2




                 any civil action brought in a State court of which the district courts of the United

                 States have original jurisdiction, may be removed by the defendant or the

                 defendants, to the district court of the United States for the district and division

                 embracing the place where such action is pending.

       6.        The United States District Court for the Northern District of Illinois has federal

question jurisdiction over these claims due to the fact that the allegations against defendant

contained in the complaint arise under the Constitution, laws or treaties of the United States. 28

U.S.C. § 1331.

       7.        In the complaint, plaintiff seeks recovery under the FDCPA, the only statute

referenced in the complaint.

       8.        Therefore, the complaint on its face initially invokes federal question jurisdiction

in this Court. See, e.g., Llames v. JP Morgan Chase & Co., No. 11 cv 5899, 2012 U.S. Dist. LEXIS

51682, at *2 (N.D. Ill. Mar. 23, 2012) (discussing the proper removal of FDCPA claims to federal

court); Devries v. Wells Farm Fin., No. 10-03270, 2011 U.S. Dist. LEXIS 10955, at *2-3 (C.D.

Ill. Feb. 3, 2011) (stating that, on a complaint that pleaded state law claims and FDCPA claims,

“Defendants removed the action to this Court based on federal question jurisdiction.”).

       9.        On April 21, 2021, the Eleventh Circuit decided Hunstein v. Preferred Collection

Management Services, Inc., 994 F.3d 1341 (11th Cir. 2021). The complaint in Hunstein contains

similar allegations to plaintiff’s allegations in this case. The Eleventh Circuit concluded that the

named plaintiff in Hunstein possessed Article III standing based upon those allegations.

       10.       Hunstein does not appear to be consistent with the law in the Seventh Circuit. See

Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir. 2019); Larkin v. Fin. Sys. of Green

Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274 (7th



                                                  2
                                                                                    1042879\308485651.v1
      Case: 1:21-cv-03561 Document #: 1 Filed: 07/02/21 Page 3 of 5 PageID #:3




Cir. 2020); Spuhler v. State Collection Serv., Inc., 983 F.3d 282 (7th Cir. 2020); Gunn v. Thrasher,

Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v. Convergent Outsourcing,

Inc., 982 F.3d 1067 (7th Cir. 2020); Nettles v. Midland Funding LLC, 983 F.3d 896 (7th Cir. 2020);

Smith v. GC Servs. Ltd. PʹShip, 986 F.3d 708, 711 (7th Cir. 2021); Pennell v. Glob. Tr. Mgmt.,

LLC, 990 F.3d 1041 (7th Cir. 2021); Markakos v. Medicredit, Inc., 997 F.3d 778 (7th Cir. 2021).

       11.     Defendant disagrees with Hunstein and asserts that Hunstein was incorrectly

decided. On May 26, 2021, the defendant-appellee in Hunstein filed a petition for en banc review

concerning Article III standing and on the merits. The petition remains unresolved as of deadline

to remove this case.

       12.     Based on the foregoing, defendant is entitled to remove this action in good faith to

this Court under 28 U.S.C. §§ 1441 et seq. and 1446 et seq.

       13.     Concurrent with the filing of this Notice of Removal, defendant is filing a Notice

of Filing Notice of Removal with the Circuit Court of Cook County, Illinois, County Department,

Chancery Division.

       WHEREFORE, defendant, GRANT & WEBER, INC., respectfully requests that this case

proceed in this court as an action properly removed to it.




                                                 3
                                                                                   1042879\308485651.v1
      Case: 1:21-cv-03561 Document #: 1 Filed: 07/02/21 Page 4 of 5 PageID #:4




                                             Respectfully submitted,

                                             HINSHAW & CULBERTSON LLP



                                             /s/ Louis J. Manetti, Jr.
                                             Louis J. Manetti, Jr.
                                             One of Defendant's Attorneys
David M. Schultz
Louis J. Manetti, Jr.
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
312/704-3000
312/704-3001 – facsimile
dschultz@hinshawlaw.com
lmanetti@hinshawlaw.com




                                         4
                                                                            1042879\308485651.v1
       Case: 1:21-cv-03561 Document #: 1 Filed: 07/02/21 Page 5 of 5 PageID #:5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KRISTINA STOKES, on behalf of Plaintiff and            )
 a class,                                               )
                                                        )   Case No.
                                Plaintiff,              )
                                                        )   State Court No. 2021 CH 2490
                v.                                      )
                                                        )
 GRANT & WEBER, INC.,                                   )
                                                        )
                                Defendant.

                                 CERTIFICATE OF SERVICE

        I, Louis J. Manetti Jr., an attorney, certify that I shall cause to be served a copy of Notice
of Removal upon the below listed individual(s), by deposit in the U.S. mail, postage prepaid,
messenger delivery, Federal Express, facsimile transmitted from (312) 704-3001, or electronically
via the Case Management/Electronic Case Filing System (“ECF”) as indicated, on July 2, 2021.



         CM/ECF                                       To All Parties of Record
         Facsimile
         Federal Express
         Regular U.S. Mail
         Messenger
         E-Mail
                                                   HINSHAW & CULBERTSON LLP


David M. Schultz                                   s/ Louis J. Manetti, Jr.
Louis J. Manetti, Jr.                              Louis J. Manetti Jr.
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
312/704-3000
312/704-3001 – facsimile
dschultz@hinshawlaw.com
lmanetti@hinshawlaw.com




                                                  5
                                                                                     1042879\308485651.v1
